April 11, 1927. The opinion of the Court was delivered by
This case comes before the Court by way of an appeal from an order of his Honor, Judge M.S. Whaley, Judge of the Richland County Court, dated May 10, 1926, overruling the demurrer to the complaint interposed by the defendant appellant. It appearing to the satisfaction of the Court that the same question raised in this case was decided in favor of the defendant appellant herein in the case of *Page 50 Kershaw Motor Co. v. Southern Railway Co. (August 16, 1926), 136 S.C. 377; 134 S.E., 377; now, on motion of Frank G. Tompkins, attorney for defendant appellant, and by and with the consent of E.J. Best and J.B. McLauchlin, attorneys for plaintiff respondent, it is ordered that the order of his Honor, Judge M.S. Whaley, be reversed, and the demurrer be sustained.